IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
KIM ALTON REED, JR.,
Plaintiff,
v. Civil Action No. 3:20CV200
C. HARRIS, et al.,
Defendants.
MEMORANDUM OPINION
Plaintiff, a Virginia prisoner proceeding pro se, brings this 42 U.S.C. § 1983 action. The
matter is before the Court on Reed’s failure to serve Defendants Harris, Minter, Ngoule, and Smith
within the time required by Federal Rule of Civil Procedure 4(m). Rule 4(m) provides:

If a defendant is not served within 90 days after the complaint is filed, the
court—on motion or on its own after notice to the plaintiff—must dismiss the action
without prejudice against that defendant or order that service be made within a
specified time. But if the plaintiff shows good cause for the failure, the court must
extend the time for service for an appropriate period. This subdivision (m) does
not apply to service in a foreign country under Rule 4(f) or 44)(1).

Fed. R. Civ. P. 4(m).
Pursuant to Federal Rule of Civil Procedure 4(m), Plaintiff had 90 days from the filing of
the Particularized Complaint to serve the Defendants. In this instance, that period commenced on

November 2, 2020. (ECF No. 20.) More than 90 days have elapsed, and Plaintiff has not served

Defendants Harris, Minter, Ngoule, or Smith.' By Memorandum Order entered on June 2, 2021,

 

! On November 19, 2020, the Marshal returned the summonses that were issued to
Defendants Harris, Minter, Ngoule, Robinson, and Smith as unexecuted because those individuals
were no longer employed at the address Plaintiff provided. (ECF No. 22-1, at 1-5.) Counsel for
Defendant Hicks later provided the Court with the last known addresses for Defendants Harris,
Minter, Robinson, and Smith under seal. (ECF No. 37.) Counsel for Defendant Hicks was unable
to provide an address for Defendant Ngoule. (/d.) By Memorandum Order entered on March 4,
the Court directed Plaintiff, within eleven (11) days of entry thereof, to show good cause for his
failure to serve these defendants within the time required by Rule 4(m). (ECF No. 57.)

Plaintiff filed a Motion for an Extension. (ECF No. 60.) Instead of demonstrating good
cause for his failure to serve Defendants Harris, Minter, Ngoule, and Smith, as he was directed to
do by the Court, Plaintiff states the following:

Comes now Plaintiff, Kim Alton Reed, Jr., pro se, [to] respectfully ask this

Honorable Court to grant myself an extension of time to:

1) obtain proper counsel for assisting in this matter;

2) obtain [a] private investigator to obtain proper information; [and,]

3) due to Covid virus and being incarcerated, WADOC has not been
allowing any programs, school, or access to law library. Now, I am in a position to

obtain certain information and would respectfully ask for 60 to 90 days to obtain

counsel and to show why this action against Defendants Harris, Minter, Ngoule,

and Smith should not be dismissed.

(/d. at 1 (capitalization, spelling, and punctuation corrected).)

District courts within the Fourth Circuit have found good cause to extend the ninety-day
time period when the plaintiff has made “reasonable, diligent efforts to effect service on the
defendant.” Venable v. Dep’t of Corr., No. 3:05cv821, 2007 WL 5145334, at *1 (E.D. Va. Feb.
7, 2007) (quoting Hammad v. Tate Access Floors, Inc., 31 F. Supp. 2d 524, 528 (D. Md. 1999)).
Leniency is especially appropriate when factors beyond the plaintiff's control frustrate his or her
diligent efforts. See McCollum v. GENCO Infrastructure Sols., No. 3:10CV210, 2010 WL
5100495, at *2 (E.D. Va. Dec. 7, 2010) (citing T & S Rentals v. United States, 164 F.R.D. 422,
425 (N.D. W.Va. 1996)). Thus, courts are more inclined to find good cause where extenuating

factors exist such as active evasion of service by a defendant, T & S Rentals, 164 F.R.D. at 425

 

2021, the Court directed the Marshal to attempt to serve Defendants Harris, Minter, Robinson, and
Smith a second time at the addresses provided by counsel for Defendant Hicks. (ECF No. 43.)
Defendant Robinson was served. (ECF No. 50.) However, the Marshal again returned the
summonses that were issued to Defendants Harris, Minter, and Smith as unexecuted. (ECF Nos.

49, 51, 55.)
(citing Prather v. Raymond Constr. Co., 570 F. Supp. 278, 282 (N.D. Ga. 1982)), or stayed
proceedings that delay the issuance of a summons. McCollum, 2010 WL 5100495, at *2 (citing
Robinson v. Fountainhead Title Grp. Corp., 447 F. Supp. 2d 478, 485 (D. Md. 2006)). However,
““fiJnadvertence, neglect, misunderstanding, ignorance of the rule or its burden, or half-hearted
attempts at service’ generally are insufficient to show good cause.” Venable, 2007 WL 5145334,
at *1 (quoting Vincent v. Reynolds Mem’l Hosp., 141 F.R.D. 436, 437 (N.D. W.Va. 1992)). While
a court might take a plaintiffs pro se status into consideration when coming to a conclusion on
good cause, Lane v. Lucent Techs., Inc., 388 F. Supp. 2d 590, 597 (M.D.N.C. 2005), neither pro
se status nor incarceration alone constitute good cause. Sewraz v. Long, No. 3:08CV100, 2012
WL 214085, at *1—-2 (E.D. Va. Jan. 24, 2012) (citations omitted).

Plaintiff, not the Court, the United States Marshals Service, or the attorneys for other
parties, is responsible for providing the appropriate addresses for serving a Defendant. See Lee v.
Armontrout, 991 F.2d 487, 489 (8th Cir. 1993) (holding that prisoners proceeding in forma
pauperis retain responsibility for providing address at which service can be effectuated); see also
Geter y. Horning Bros. Mgmt., 502 F. Supp. 2d 69, 70 n.3 (D.D.C. 2007) (advising that in forma
pauperis status conveys the right to have court effect service only to the extent that the plaintiff
provides a valid address).

Plaintiff has had over seven (7) months to serve Defendants Harris, Minter, Ngoule, and
Smith. Plaintiff was free to solicit assistance from private counsel or a private investigator at any
point during that period if he so desired. However, he has failed to demonstrate that he made any
effort to do so. Indeed, Plaintiff has failed to identify any effort at all on his part to find current

addresses for Defendants Harris, Minter, Ngoule, and Smith. Even though Plaintiff vaguely asserts

that he is “now... . in a position to obtain certain information” (ECF No. 60, at 1), he wholly
neglects to mention what that information may be, how it may be relevant to obtaining current
addresses for service, or why he did not make diligent efforts to obtain it before now. Finally,
while the Court appreciates that access to the law library and certain other prison resources may
have been restricted in recent months, the Court fails to discern, and Plaintiff fails to explain, how
the inability to access those resources has any bearing on Plaintiffs ability to identify current
addresses for service.

Plaintiff has failed to demonstrate that he made a “reasonable, diligent effort[] to effect
service on the defendantfs].” Venable, 2007 WL 5145334, at *1 (citation omitted) (internal
quotation marks omitted). Plaintiff has also failed to demonstrate that he is likely to obtain current
addresses for Defendants Harris, Minter, Ngoule, and Smith at any time in the near future. Sewraz,
2012 WL 214085, at *3 (“The court cannot countenance the bringing of an action . .. to languish
on its docket until some indefinite future date when the plaintiff may actually be able to serve those
defendants.” (quoting Villeneuve v. Connecticut, No. 09-13—P-S, 2009 WL 1783540, at *2 (D.
Me. June 22, 2009))). Thus, Plaintiff fails to demonstrate good cause to warrant any further
extension of time to serve Defendants Harris, Minter, Ngoule, and Smith.

Accordingly, Plaintiff's Motion for an Extension (ECF No. 60) will be DENIED. All

claims against Defendants Harris, Minter, Ngoule, and Smith will be DISMISSED WITHOUT

PREJUDICE.

An appropriate Order shall issue.

 

 

 

 

 

Isf Ie [
(v John A. Gibney, Jr. i {
Date: @ July 2021 United States District J due
Richmond, Virginia
